There being a dissent in the division of this court to which this case was originally assigned, the case was considered by the court as a whole, pursuant to the act of the General Assembly approved March 8, 1945 (Ga. L. 1945, p. 232). The controlling question in this case was certified by the court, as a whole, to the Supreme Court.
Under the decision of the Supreme Court, rendered January 17, 1946, it was held: "The statute of limitations approved February 9, 1943 (Ga. L. 1943, p. 245), has no application where the disbarment proceedings are based on conviction for crime involving moral turpitude."
Judgment affirmed. Broyles, C. J., Sutton, P. J., MacIntyre, Felton and Parker, JJ., concur.
                         DECIDED MARCH 14, 1946. *Page 551